        Case 1:18-cv-02821-JPB Document 90 Filed 04/09/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 MATTHEW GROGAN, on behalf of
 himself and all others similarly
 situated,

              Plaintiff,                           CIVIL ACTION NO.
       v.                                          1:18-CV-02821-JPB
 AARON’S INC.,

              Defendant.

                                       ORDER

      This matter comes before the Court on Plaintiff’s Motion for Class

Certification [Doc. 78]. After the motion was filed, the parties informed the Court

that they reached a settlement. [Doc. 84]. The parties represented to this Court

that a Motion for Preliminary Approval of the Settlement would be filed no later

than April 3, 2020. Id. To date, no such motion has been filed.

      Because the parties appear to have settled this matter, Plaintiff’s Motion for

Class Certification is DENIED without prejudice. In the event settlement

negotiations fail, the motion may be refiled. IT IS HEREBY ORDERED that the

parties shall submit a status report to this Court no later than April 23, 2020,
        Case 1:18-cv-02821-JPB Document 90 Filed 04/09/20 Page 2 of 2




updating this Court as to when they expect to file the Motion for Preliminary

Approval of the Settlement.

      SO ORDERED this 9th day of April, 2020.




                                         2
